Title: From Thomas Jefferson to Wilson Cary Nicholas, 1 November 1790
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Nov. 1. 1790.

The bearer hereof Majr. Faire is the person whom Mr. Madison and myself mentioned as proposing to set up a glass manufactory. We had recommended James river to him. In passing thro’ Culpeper however he had almost or even quite determined to fix there: induced principally by the offers of credit for their provisions, for the expence of first establishment being great, and their capital not so, they are obliged to attend to small advantages. I have reimpressed on him the advantages of James river, for navigation, cheapness of land, plenty of provision and persons as able to credit for provisions, and who will be as anxious to accommodate them as any in the state. Add to this a greater interest in the assembly from whom they are to ask privileges. Majr. Powell, who is with him, has lands in Culpeper and had offered some advantages to the establishment there. He is candid and acknowledges the superiority of James river in every point of view. I take the liberty of presenting him to your civilities, and the other, with his designs to your patronage, and am with great respect & esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

